(English Translation)
 
Short-Term Renminbi Loan Agreement
No.: 2008 Bank of China 0005
 
Borrower:
Dalian Chuming Food Co., Ltd.
       
Business License No.:
Dalian Bureau of Industry and Commerce 2102002111023
       
Legal Representative:
MA, Feng Qing
           
Business Address:
Qiang Shui Village, Nang Guang Town Gang Jin Zhi District, Dalian City
Zip code:
116031
           
Bank Account:
Bank of China Liaoning Branch 07050408091001
       
Telephone:
86716585
Facsimile:
86716686
               
Lender:
Bank of China Corp., Liaoning Branch (Bank of China Liaoning Branch)
       
Authorized Person:
DONG, JianYue
       
Business Address:
No.9, Zhongshan Plaza, Dalian City
Zip code: 116001
       
Telephone:
862586901
Facsimile:
82586779



Negotiating on equal standings, Borrower and Lender enters into this agreement
to facilitate Lender lending Renminbi (RMB) to Borrower on a short-term basis.


This agreement is entered into under the 2007 Bank Credit Agreement No. 032
between Bank of China Corp., Liao Ning Branch and Dalian Chuming Group Co., Ltd.



1.
Loan Amount



Loan Amount: RMB 20,500,000 (approximately $2.9 million)



2.
Term of the Loan



Term of the Loan: 11 months, beginning from the date the fund is withdrawn,
provided that if fund is withdrawn in installments, then beginning from the
withdrawal date of the first installment.



3.
Use of Proceeds



Use of Proceeds: working capital


Without Lender’s prior written consent, Borrower shall not use the funds for any
other purposes, including without limitations to acquire stock or make other
equity investment, and shall not use the funds in violation of any laws or
regulations or for purposes prohibited or not legally approved by the State or
contrary to the stated use of proceeds.



--------------------------------------------------------------------------------


 

4.
Interest

 
(a) Interest
 
Interest shall be determined as follows: Fixed interest of 8.217% per annum,
fixed during the term of this agreement.
 
(b) Calculation of Interest
 
Interest shall be calculated from the date the fund is withdrawn, based on the
amount withdrawn and the number of days the withdrawn fund is used.


Interest = principal X number of days X daily interest


Daily interest is based on a 360-day year, such that daily interest = annual
interest/360
 
(c) Payment of Interest
 
Borrower shall pay interest as follows: quarterly payment, with the payment
amount determined as of the 20th day of the last month of each quarter and the
payment date being the 21st day.


Whether or not the final principal payment day falls on an interest payment day,
Borrower shall pay all accrued interest.
 
(d) Penalty
 
(1) With respect to any untimely payment by Borrower, this penalty provision
shall apply immediately after the date of the scheduled payment date until the
penalty amount is fully paid, with the penalty being set at 50% of the
contracted interest rate.


(2) With respect to any fund not used by Borrower in accordance with the use of
proceeds, this penalty provision shall apply immediately beginning on the date
such fund was used until the penalty amount is fully paid, with the penalty
being set at 100% of the contracted interest rate.


(3)  If an amount of fund is used in breach of the use of proceeds and the
repayment of such fund is untimely, the penalty for such fund shall be set in
accordance with (2) above.


(4) If Borrower cannot timely make interest payment, interest on such payment
shall be calculated the interest pursuant to Section 4(c) of this agreement. Any
interest due prior to the loan maturity date shall be calculated in accordance
with Section 4(a) of this agreement.



5.
Conditions for Fund Withdrawal



Borrower must satisfy the following prior to withdrawal of fund:


(a) This agreement and any addendums shall be in effect.


(b) Borrower shall have complied with Lender’s requirement for guaranty, with
such guaranty being legally in effect.


2

--------------------------------------------------------------------------------


 
(c) Borrower shall have provided to Lender in advance a copy of this agreement
and all related documentation, signatures, corporate seals.  


(d) Borrower shall have established a bank account in accordance with Lender’s
requirement.


(e) One bank working day prior to the withdrawal date, Borrower shall have
provided Lender with the completed withdrawal request and documentation for the
use of proceeds of the funds being proposed to be withdrawn.


(f) Borrower shall have provided Lender with a copy of the board resolutions and
other corporate governance related documentation approving the proposed fund
withdrawal.


(g) Borrower shall have provided any other documentation as legally required
and/or agreed to by the parties.


If any of the foregoing conditions has not been satisfied and unless otherwise
waived by Lender, Lender shall have the right to refuse Borrower’s fund
withdrawal request.



6.
Method and Time for Fund Withdrawal



(a) Borrower shall withdraw fund as follows: the loan amount to be withdrawn in
full within 30 days of January 11, 2008.


(b) Lender shall have the right to refuse Borrower’s fund withdrawal request
with respect to any fund not withdrawn by the stated time. If Lender approves
the withdrawal of any such fund, Lender shall have the right to a fee of 5% of
the amount of such fund, as well as a fee of 5% of the amount of the fund that
Lender does not approve for withdrawal.



7.
Repayment



(a) Unless otherwise agreed to by the parties, Borrower shall repay the loan
amount as follows: the entire principal on at the end of the term of this
agreement.


To alter the repayment schedule, Borrower must make written request to Lender
five bank working days prior to the repayment date, with any alteration to be
made pursuant to mutual writing of the parties.


(b) Unless otherwise agreed to by the parties, Lender shall have the right to
determine how to apply any amount received from Borrower in the event that there
are both outstanding principal and interest, or in the event that Borrower has
more than one loan due and outstanding with Lender.


(c) Unless otherwise agreed to by the parties, Borrower shall have the right to
prepay the loan, provided that Lender is notified in writing one bank working
day in advance, with such prepayment to be applied first to the loan with the
latest due date. Lender shall have the right to a fee of 5% of the amount of the
prepayment.
 
(d) Borrower shall make payment as follows: one bank working day prior to a
repayment date, Borrower shall deposit the payment amount into the account
specified below, and Lender shall have the right to take such payment on the
payment date.


3

--------------------------------------------------------------------------------


 
Account Name: Dalian Chuming Food Co., Ltd.
Account No.: 07050408091001



8.
Guaranty



(a) This agreement shall be guarantied as follows:


(1) By Dalian Chuming Group Co., Ltd.’s 2005 Bank of China No. 024 Pledge
Agreement;


(2) By Dalian Chuming Group Co., Ltd.’s 2005 Bank of China No. 025 Pledge
Agreement;


(3) By Dalian Chuming Group Co., Ltd.’s 2006 Bank of China No. 044 Pledge
Agreement;


(4) By Dalian Food Co., Ltd.’s 2007 Bank of China No. 017 Pledge Agreement;


(5) By Dalian Mingxing Livestock Co., Ltd. 2007 Bank of China No. 018 Pledge
Agreement;


(6) By the 2007 Bank of China No. 037 Guaranty Agreement of Shi Huashan and the
other signatories of the Guaranty Agreement;


(7) By the 2007 Bank of China No. 038 Guaranty Agreement of Ma Fengqin and the
other signatories of the Guaranty Agreement; and


(8) By Dalian Chuming Group Co., Ltd.’s 2007 Bank of China No. 023 Pledge
Agreement.


(b) In the event of any of the following, Lender shall have the right to require
Borrower to furnish new guaranty and/or guarantor with respect to the
obligations herein, and Borrower shall have the obligation to comply: (i) if
Lender determines that an event may affect the ability of Borrower or any of the
guarantors to perform its obligations herein, (ii) if any of the guaranty
agreements shall become ineffective or is terminated, (iii) if the financial
conditions of Borrower or any of the guarantors deteriorate or if Borrower or a
guarantor becomes a party in a major litigation proceeding, (iv) if any
guarantor is party to another agreement such as to conflict with such
guarantor’s obligations herein or to Borrower, or (v) if any pledged assets
depreciates in value, is destroyed, seized or otherwise lost.



9.
Representations and Warranties



(a) Borrower hereby represents as follows:


(1) Borrower has complied with the legal requirements in entering into this
agreement;


(2) Borrower has acted in accordance with by its bylaws and/or other internal
corporate governance documentation and is authorized to enter into this
agreement, which shall not violate any other agreements or legal documents of
which Borrower is a party to, and Borrower has or will have obtained all
necessary approvals, licenses or registrations as required by this agreement;


4

--------------------------------------------------------------------------------


 
(3) All documents, financial statements, certificates and information provided
by Borrower are accurate, complete and/or in effect;


(4) Borrower is not borrowing money for any illegal purposes; and


(5) Borrower has not withheld from Lender any information regarding the
financial conditions of Borrower or any of the guarantors, or its ability to
perform its contractual obligations.


(b) Borrower hereby warrants as follows:


(1) Borrower shall, periodically or at Lender’s request, provide financial
statements, including but not limited to annual, quarterly and monthly reports,
as well as any other related information;


(2) If Borrower is already a party to, or shall enter into any agreement on
behalf of any of the guarantors that obligates Borrower to provide guaranty to
such guarantor, any such agreement shall not diminish any of Lender’s rights
under this agreement;


(3) Borrower shall submit to and cooperate with any credit verification and/or
inspection by Lender;


(4) Borrower shall notify Lender of any possible event that may affect the
Borrower’s or any of the guarantors’ financial conditions or ability to perform
the contractual obligations, which event shall include but is not limited to the
following, any of which shall require the prior consent of Lender if such event
shall affect Borrower’s ability to repay: spin-off, merger, foreign investment,
cooperation, take-over, reorganization, restructuring, going public or other
management changes, decrease in registered capital, transfer of major asset or
equity, incurring major debt or securing such debt with pledged assets, seizure
or forced sale of pledged assets, voluntary or forced bankruptcy, becoming a
party in a major litigation proceeding, deterioration of financial conditions,
or contractual breach by Borrower;


(5) Lender shall have priority over all other loans of Borrower and shall not be
subject to subordination of other lenders.


(6) Borrower shall not make any dividend payments to its stockholders in the
event that Borrower shall have audited zero profit or loss after tax, if
Borrower’s audited after-tax profit is less than the then accumulated loss, if
Borrower fails to apply audited before-tax profit toward payment of the
principal, interest and/or fees under this agreement, or if Borrower’s audited
before-tax profit is less than the then applicable required payment amount; and


(7) Borrower shall not otherwise dispose its assets in order to reduce its
obligations to repay, and shall not provide guaranty for an amount greater than
1.5 times Borrower’s net asset value, or for an amount or transaction that is
contrary to Borrower’s bylaws.



10.
Lender has determined that Borrower is a group client in accordance with the
Commercial Banking Group Client Credit Risk Management Guide. Borrower shall
periodically report to Lender of any transaction involving an amount greater
than 10% of Borrower’s reported net asset, including the parties and their
contact information, and the purpose, amount and terms of the transaction.



Lender shall have the right unilaterally to withhold any fund from Borrower and
to seek early repayment of principal and all outstanding interest in the event
of any of the following: (i) use of false contracts between related parties;
(ii) issuance of accounts payable based on non-existing transactions; (iii)
creating false accounts receivable for the purpose of obtaining funds or credit
from, or providing guaranty to other banking institutions; (iv) entering into
any material merger, acquisition or restructuring that may adversely affect the
repayment of the loan; (v) avoidance of loan obligations through related party
transactions; or (vi) any other circumstances as specified in Section 18 of the
Commercial Banking Group Client Credit Risk Management Guide.
 
5

--------------------------------------------------------------------------------


 

11.
Default



The following shall be deemed an event of default:


(a) Borrower fails to make timely payment to Lender;


(b) Borrower uses any fund for purposes contrary to the stated use of proceeds;


(c) If any of Borrower’s representation is untrue, or if Borrower breaches any
of its warranties;


(d) On the occurrence of any of the events described in Section 9(b)(4) of this
agreement, Borrower fails to provide new guaranty and/or guarantor;


(e) Borrower acts in contravention of any of the rights of the parties herein;


(f) Borrower causes an event of default of any contract of which Lender or any
other Bank of China related entity is a party;


(g) A breach by a guarantor of its guaranty agreement, or if a guarantor causes
an event of default of any contract of which Lender or any other Bank of China
related entity is a party; or


(h)  Borrower ceases all business operations, is dissolved or files for
bankruptcy.


In the event of default, Lender shall have the right to take any one or all of
the following actions:


(a) To require Borrower and/or the guarantor to take corrective actions within a
specified time period;


(b) To halt, reduce or terminate all or part of Borrower’s credit limit;


(c) To halt, reduce or terminate all or part of Borrower’s then pending fund
withdrawal request, as well as any non-withdrawn fund;


(d) To declare any outstanding amount owing to Lender, whether or not pursuant
to this agreement, immediately due;


(e) To terminate this agreement in whole or in part, or to terminate such other
agreements between Lender and Borrower;


(f) To obligate Borrower to pay all damages resulting from the event of default;


(g) To apply any funds held in Borrower’s account with Lender or any Bank of
China related entity toward payment of all or part of Borrower’s obligations
under this agreement, with notice to Borrower prior to or after the taking of
such action by Lender, and the value of any property held in such account shall
be determined by Lender at the time of seizure;


6

--------------------------------------------------------------------------------


 
(h) To exercise its rights with respect to the pledged assets;


(i) To require the guarantors to perform their obligations under the guaranty
agreements; or


(j) To take any such other actions as Lender may deem necessary.



12.
Reservation of Rights



Any party’s failure to require strict performance by the other party of any
provision of this agreement shall not waive, affect, or diminish any right of
that party thereafter to demand strict performance and compliance therewith.


Each party has all rights and remedies provided under by law and under this
agreement. A party’s waiver or delay of any of its rights is not a continuing
waiver, election, or acquiescence.



13.
Amendment and Termination



This agreement may be amended in writing by the parties after discussion, any
such amendment being made a part of this agreement.


Except as otherwise required by law or by contract, no right herein shall
terminate prior to the termination of this agreement.


Except as otherwise required by law or by contract, each provision of this
agreement is severable from every other provision in determining the
enforceability of any provision.



14.
Governing Law; Dispute Resolution



This agreement shall be governed by the laws of the People’s Republic of China.


After this agreement is in effect, any dispute arising therefrom shall be
resolved by the parties through negotiation. If the dispute remains unresolved,
either party may initiate legal proceeding before the People’s Court where
Lender or any Bank of China related entity is located.



15.
Fees



Except as otherwise required by law or by contract, all fees incurred in
preparing or carrying out this agreement, or relating to any dispute arising
from this agreement (including but not limited to legal fees) shall be borne by
Borrower.



16.
Attachments



The following attachments have been negotiated by the parties and shall
constitute a part of this agreement, having the same legal effect:


(a) Form of fund withdrawal request; and


(b) Form of receipt for borrowed fund.


7

--------------------------------------------------------------------------------


 
17.
Other Agreements



(a) Borrower may not assign or otherwise transfer any rights or obligations
under this agreement to a third party without Lender’s written consent.


(b) Borrower hereby consent to the assignment or transfer by Lender of its
rights and obligations under this agreement to another Bank of China related
entity, with such entity, upon assignment or transfer, having all rights of
Lender under this agreement, including the right to initiate legal proceeding in
the name of Lender to enforce this agreement.


(c) This Agreement binds and is for the benefit of the successors and permitted
assigns of each party, to the extent that doing so shall not effect any other
terms of this agreement.


(d) Except as otherwise contracted, notices shall be provided to the parties at
the addresses and contact information contained herein, and each party shall
notify the other party in writing in the event such information changes.


(e) All transactions under this agreement are in consideration of each party’s
own interest. If any third party is deemed a related party to Borrower pursuant
to applicable laws, regulations and financial ordinances, such third party shall
be prohibited from intervening in the fairness of this agreement.


(f) All titles and headings used in this agreement are for purpose of reference
only, and shall not be used to define the rights and/or obligations of the
parties herein.



18.
Effectiveness



This agreement shall become effective upon execution by the legal
representatives of the parties hereto, and the application of their respective
seals. This agreement shall have two original copies with equal legal effect,
with each party to hold one such copy.


Borrower:
Lender:
   
Dalian Chuming Food Co., Ltd.
Bank of China Corp., Liaoning Branch
   
[seal]
[seal]
   
Legal Representative: /s/ MA Fengqing
Authorized Representative: /s/ LI Wu
   
January 11, 2008
January 11, 2008
   

 
8

--------------------------------------------------------------------------------

